UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6401


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN EDWARD PATTERSON, a/k/a Pat Patterson,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:06-cr-00251-MR-5; 1:09-cv-00179-MR)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Edward Patterson, Appellant Pro Se. Thomas Richard Ascik,
Donald David Gast, Amy Elizabeth Ray, Assistant United States
Attorneys, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Edward          Patterson      seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.           The    order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)            (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this       standard        by      demonstrating         that

reasonable       jurists       would       find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the    prisoner        must

demonstrate      both    that        the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Patterson has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral    argument      because       the    facts   and   legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3